Name: Commission Regulation (EEC) No 2501/87 of 24 June 1987 fixing the characteristics of each variety of tobacco grown in the Community
 Type: Regulation
 Subject Matter: consumption;  plant product;  production
 Date Published: nan

 20 . 8 . 87 Official Journal of the European Communities No L 237/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2501/87 of 24 June 1987 fixing the characteristics of each variety of tobacco grown in the Community the information set out in the Annex that should be used ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 576/86 (2), and in particular Article 2 (6) thereof, Whereas Article 2 (4) of Regulation (EEC) No 727/70 defines varieties as types differentiated by botanical characteristics, cultivation techniques and production area ; whereas these three criteria used together permit precise varietal identification ; Whereas, except in the case of production zones estab ­ lished by means of another measure, it has been possible on the basis of available observations and technical data to draw up descriptions for each variety setting out under the headings 'specific characteristics' and 'conditions of production' information of the three types mentioned above ; whereas the information given in each description is liable to modification in the light of annual reports sent in by the Member States ; whereas at the present time it is HAS ADOPTED THIS REGULATION : Article 1 The botanical characteristics and cultivation techniques as referred to in Article 2 (4) of Regulation (EEC) No 727/70 shall , for each variety of tobacco grown in the Commu ­ nity, be those set out in the descriptions annexed hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1987 harvest onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ Done at Brussels, 24 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p . 1 . 2 OJ No L 139, 24 . 5 . 1986, p . 1 . No L 237/2 Official Journal of the European Communities 20. 8 . 87 ANNEX Variety No 1 : Badischer Geudertheimer and hybrids thereof 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Variety of German origin, descended over many generations from so-called 'Landrassen' (local strains), maintenance breeding, seed certified or obtained from certified seed. Under normal growing conditions the plant is tall, about 1,70 m with an average of 1 5 to 20 leaves for harvesting. Insertion of leaves : oblique. Distance between leaves : average 10 to 11 cm. Leaves erect with tips hanging. Large ovate or elliptical leaves, green to dark green in colour, slightly shiny. Early variety under normal growing conditions. Light, deep, loamy soils with an adequate water supply, at low alti ­ tude and with medium atmospheric humidity. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Average 32 000 to 38 000 plants/hectare. By hand or machine while in full flower, with sucker control where appropriate. Leaf by leaf from each position on the stalk. Under normal growing conditions between 2 500 to 3 000 kilo ­ grams/hectare average per area. Air curing in barns suitable for this purpose Tobacco graded by position on the stalk (lugs, lower middle leaves, upper middle leaves and top leaves) and divided into at least three quality categories : tied in hands or in homogeneous bales with leaves loose or straight laid. Variety No 2 : Badischer Burley E and hybrids thereof 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological : (a) Badischer Burley : A successful Burley type produced by crossing White Burley and double Geudertheimer. Maintenance breeding, seed certified or obtained from certified seed. (b) Bursanica : Burley type, resistant to Peronospora, produced by crossing with Bel 61 / 10 . Maintenance breeding, certified seed or obtained from certified seed. (c) BB16F : produced by crossing B21 x Bel and White Burley. (a) Badischer Burley : Under normal growing conditions the plant is tall, about 1,80 m with average 15 to 20 leaves for harvesting. Leaf insertion : lugs and lower middle leaves horizontal, top leaves vertical . Distance between leaves : average 10 cm. Large leaves, broad ovate in shape, light green to yellowish-green in colour. Fairly early flowering : the upper leaves reach early maturity at various stages over a considerable period under normal growing conditions. (b) Bursanica : Under normal growing conditions the plant is very tall, growing to about 1,90 m. Average 17 to 22 leaves for harvesting. Leaf insertion : lugs and lower middle leaves horizontal and top leaves vertical . Leaves large, ovate or broad ovate in shape, light green to greenish-yellow in colour, puckered to strongly - puckered. Medium to late flowering and medium to late maturing under normal growing conditions with leaves brightening or yellowing early. (c) BB16F : Under normal growing conditions the plant has a conical habit, growing to about 1,60 m with 15 to 18 leaves for harvesting. Leaves semi-elliptical to elliptical in shape, light green to light yellow when ripe. Hexagonal inflorescence with pink flowers . 20 . 8 . 87 Official Journal of the European Communities No L 237/3 Sandy alluvial soils with adequate water supply and medium atmos ­ pheric humidity. 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : Badischer Burley and Bursanica : On average 32 000 to 35 000 plants/hectare . BB16F : On average 28 000 to 32 000 plants/hectare . By hand or machine when in full flower, with sucker control where appropriate . Leaf by leaf from each position on the stalk or stalk cut. 2 200 to 3 000 kilograms/hectare under normal growing conditions . Air curing in barns suitable for this purpose. Tobacco graded by position on the stalk (lugs, lower middle leaves, upper middle leaves and top leaves), and divided into at least three quality categories ; tied in hands or in homogeneous bales with leaves loose or straight laid. Variety No 3 : Virgin D German variety of Virgin, cultivated since the middle fifties, resistant to Y virus . Bred from American Virgin by the Forcheim Institute . Maintenance breeding, seed certified or obtained from certified seed. Under normal growing conditions the plant is tall, about 1,80 m with an average of 14 to 18 leaves for harvesting. Bears erect leaves, medium to large, ovate or broad ovate with very prominent veins, light green in colour. Distance between leaves : average 10 to 11 cm. Fairly early maturity and flowering. Light, sandy to loamy soils which warm quickly, with an adequate water supply. 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : (a) Average 30 000 to 35 000 plants/hectare . (b) Average 1 8 000 to 22 000 plants/hectare on very sandy, well ­ drained soils . Generally not carried out or done late with sucker control . Leaf by leaf according to ripeness and position on the stalk . Under normal growing conditions between 1 600 and 2 000 kilo ­ grams/hectare per area . Flue curing in special ovens (bulks) suitable for this purpose . Tobacco graded by position on the stalk and divided into categories I, II and III ; tied in hands or in homogeneous bales with leaves loose or straight laid . Variety No 4 a : Paraguay and hybrids thereof 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological : PB cultivar (Paraguay x Bell) obtained via the Bergerac Tobacco Institute . Seed certified or obtained from certified seed. Upright, conical habit ; bearing semi-erect or erect leaves . Leaf inser ­ tion : oblique to oblique-vertical . Leaves slightly acuminate, generally ovate, more or less flat, average ribbing ; secondary veins inserted at a fairly acute angle . Inflorescence not very extensive with single bran ­ ches. Flowers have slightly acuminate sepals, clasping the tube which is formed by pink or red petals . Under normal growing conditions the plant is tall , about 1,70 m, with an average of 14 to 16 leaves for harvesting. No L 237/4 Official Journal of the European Communities 20. 8 . 87 1.3 . Soil and climatic : Light, deep, loamy soils in temperate zones at low to medium alti ­ tude. 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : Average 34 000 to 40 000 plants/hectare. 14 to 16 leaves left on each plant, with sucker control. Leaf by leaf from each position on the stalk (three or four) or stalk cut. Under normal growing conditions between 2 200 and 3 200 kilo ­ grams/hectare per area. Air curing in barns suitable for this purpose. Tobacco graded by position on the stalk (four positions) and put up in homogeneous bales. Variety No 4 b (Dragon Vert and hybrids thereof, Philippin, Appelterre, Flobecq and Semois) Dragon Vert 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Local variety of unknown origin, introduced into Northern France about 1870. Medium-sized plant, fairly early variety. Habit : two cones joined at their base. Fairly short internodes. Index of phyllotaxis : 5/13. Ovate-lanceolate leaves with a long, very pronounced petiole having narrow, undulate wings, small auricles with slight decurrency on the stalk, tip of the leaf drooping. Leaves have prominent veins, with fairly thick stems (midribs) and numerous secondary veins inserted at an acute angle . Suited to deep, loamy soils in temperate zones with a maritime influ ­ ence. Good wine resistance. 1 .3 . Soil and climatic : 2. Conditions of production Identical to those for Paraguay 4 a. Philippin Native Belgian variety cultivated since 1947. Bred from an old variety from the region of Wervik. Spreading, semi-cylindrical habit. Large, ovate leaves, semi-erect, early variety. Leaf insection : vertical . Leaves green in colour, flowers pink. Soils containing sand and clay, with an adequate water supply ; equable maritime climate. 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6 . Grading and packing : On average 25 000 to 35 000 plants/hectare. 16 to 20 leaves left per plant, with sucker control . Leaf by leaf from three plant positions. Under normal growing conditions about 3 500 to 3 700 kilograms/ hectare average per area. Air curing for three weeks under plastic : then fire curing using coke or gas for fuel . In bales, not normally tied in hands, and graded into three classes . 20 . 8 . 87 Official Journal of the European Communities No L 237/5 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Appelterre Local variety from the Appelterre region of East Flanders . Pyramid-shaped plant. Medium-sized lanceolate leaves. Early variety. Firm texture. Leaf insection : vertical . Leaves green to blue-green in colour ; flowers pinkish-white . Soils containing sand and clay ; equable maritime climate . On average 25 000 to 35 000 plants/hectare . 16 to 20 leaves left per plant, with sucker control . Stalk cut. Under normal growing conditions, about 2 500 kilograms/hectare average per area. Air curing in barns suitable for this purpose ; no subsequent fire curing. In bales, not tied in hands. Graded into three classes. Flobecq Old variety from Hainaut and East Flanders. Pyramid-shaped plant, fairly small . Lanceolate leaves . Early variety. Average height of plant : 40 to 50 cm. Leaf width : 12 to 13 cm. Leaves green to blueish-green in colour ; flowers pink. Sandy-clay to clay soils, equable climate. Approximately 26 000 plants/hectare, occasionally 28 000 . At most 15 to 17 leaves left per plant, with sucker control (oil or off-shoot). Stalk cut. Under normal growing conditions about 2 500 kilograms/hectare . Air curing in barns suitable for this purpose ; no subsequent fire curing. In bales, not tied in hands. Graded into three classes. Semois Variety bred from a population of local varieties in the Semois Valley. Pyramid-shaped plant. Leaves narrow, very lanceolate and elongated. Early variety. Leaf insection : vertical . Leaves blue-green in colour ; flowers pink. Sandy-clay to clay soils, equable climate. On average 30 000 to 35 000 plants/hectare . 16 to 20 leaves left per plant with sucker control . Stalk cut. Under normal growing conditions, about 1 500 kilograms/hectare average per area. 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : No L 237/6 Official Journal of the European Communities 20. 8 . 87 2.5 . Curing : 2.6 . Grading and packing : Air curing in barns suitable for this purpose ; no subsequent fire curing. In bales, sometimes tied in hands. Graded into three classes. Variety No 5 : Nijkerk 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Descendant of an old Dutch variety of the Virginia type. Seed certi ­ fied or obtained from certified seed. Strong and ramified root system. Thick stalk, markedly conical with short internodes ; sessile leaves with wide wings, decurrent on the stalk, and glossy laminae. Index of phyllotaxis : 3/8 . Habit of plant : two cones joined at their base, bearing oblique horizontal leaves ; insertion : oblique-vertical ; leaves fairly narrow, long, lanceolate, quite heavily ribbed, secondary veins inserted at an acute angle. Inflorescence borne in clusters on widely-spaced stems. Flowers with slightly acuminate sepals, clasping the tube. Fairly long tube formed by pink or red petals . Under normal growing conditions the plant is tall, average about 1,70 m. Medium to heavy soil with dry climate.1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6. Grading and packing : On average 12 000 plants/hectare. 10 to 12 leaves left, with sucker control . Stalk cut. Under normal growing conditions, 900 to 1 300 kilograms/hectare average per area. Air curing in barns suitable for this purpose. Tobacco graded by position on the stalk and straight laid in bales. Variety No 6 : Missionero and hybrids thereof 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Caiollo Missionero variety, originating in Argentina. Ramified root system, fairly well developed. Straight conical stalk with short internodes. Leaves sessile with fairly pronounced auricles. Index of phyllotaxis : 3/8 . Plant of upright conical habit bearing semi-erect leaves ; insertion of leaves on the stalk : oblique ­ horizontal . Leaves not acuminate, elliptical and very tapering, average ribbing, veins inserted at an acute angle. Flowers pink with slightly acuminate sepals, and petals forming a tube. Under normal growing conditions, 20 to 25 leaves for harvesting on average per plant. Fairly deep soil in temperate zones, low to medium altitude.1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 28 000 to 32 000 plants/hectare. Not usually done. Leaf by leaf. Under normal growing conditions 1 600 to 2 200 kilograms/hectare average per area. Air curing in barns suitable for this purpose. Tobacco graded by quality, regardless of leaf position ; in bales, loose leaves. 20 . 8 . 87 Official Journal of the European Communities No L 237/7 Variety No 7 : Bright 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Derived, by hybridization and/or breeding, from Virginia tobacco originating in North America. Under normal growing conditions the plant is very tall, about 2,0 m average, with 28 to 35 leaves ; habit varies from cylindrical to trun ­ cated cone-shaped ; ramified root system, strong stalk, green in colour ; sessile leaves, ovate or lanceolate, green in colour with stems (midribs) and veins regular and not very prominent ; open inflores ­ cence with white to pink flowers. Deep soil, light or fairly light and cool with an adequate water supply. (a) On average 30 000 to 40 000 plants/hectare where the products to be obtained are low in nicotine and have a mild aroma ; (b) on average 5 000 to 30 000 plants/hectare with topping where the products to be obtained have a stronger aroma. Only where the plant population is 1 5 000 to 30 000 plants/hectare . Leaf by leaf, four to six primings. Under normal growing conditions, on average : (a) 2 200 to 2 700 kilograms/hectare ; (b) 2 000 to 2 400 kilograms/hectare. Flue curing in barns suitable for this purpose (bulks). Loose leaf, from each harvest, generally in planter's bales. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Variety No 8 : Burley I 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Derived, by hybridization and/or breeding, from White Burley origi ­ nating in North America. Under normal growing conditions the plant is very tall, about 2,0 m average, with 40 to 50 leaves ; habit varies from cylindrical to trun ­ cated cone-shaped ; ramified root system ; strong stalk, light green to creamy-white in colour, light texture, no resin ; stems (midribs) and veins not very prominent ; semi-open inflorescence, flowers cream to pink in colour. Deep, semi-light to loose soil, fertile, cool and with an adequate water supply. 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : (a) On average 30 000 to 40 000 plants/hectare where the products to be obtained have a low to medium nicotine content, with harvesting and curing leaf by leaf ; (b) On average 1 8 000 to 25 000 plants/hectare where the products to be obtained have a high nicotine content and a typical, strong aroma with mixed harvesting and curing (leaf by leaf and stalk cut). Only for plant population (b). Leaf by leaf for plant population (a) ; leaf by leaf and stalk cut for plant population (b). Under normal growing conditions, on average : (a) 2 500 to 3 500 kilograms/hectare ; (b) 2 200 to 2 700 kilograms/hectare . Air curing in barns suitable for this purpose. Leaves loose or tied in hands, generally packed in planter's bales . No L 237/8 Official Journal of the European Communities 20 . 8 . 87 Variety No 9 : Maryland 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Derived, by hybridization and/or breeding, from Amercian Maryland. Under normal growing conditions the plant is tall, about 1,80 m average, with 30 to 35 leaves . Truncated cone-shaped with a strong', bright green stalk. Sessile leaves, ovate or lanceolate, of a strong green colour, light texture, low in resin, stems (midribs) and veins not very prominent. The inflorescence bears rather bright pink flowers. Deep, fertile, cool soils with an adequate water supply.1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : (a) On average 30 000 to 40 000 plants/hectare where the products to be obtained are low in nicotine, with little typical flavour and a rather discreet aroma ; (b) On average. 1 8 000 to 25 000 plants/hectare where the products to be obtained have fuller flavour and aroma. Generally not done. Leaf by leaf or stalk cut. , Under normal growing conditions, on average : 2 200 to 2 700 kilo ­ grams/hectare for both plant populations. Air curing in barns suitable for this purpose. Leaves loose or tied in hands, generally put up in planter's bales . 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Variety No 10 : Kentucky 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Derived, by hybridization and/or breeding, from the North American fire-cured type. Under normal growing conditions the plant is sturdy, cylindrical or conical in shape, average height between 1,8 and 2,0 m with 24 to 28 leaves . Leaves are sessile, bottom leaves ovate, top leaves lanceolate, dark green in colour. Stems (midribs) and veins fairly prominent, rather firm texture, open inflorescence with pale pink corolla. Deep, semi-light soils, cool, naturally fertiel and rich in organic matter. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6 . Grading and packing : On average 10 000 to 12 000 plants/hectare. 14 to 20 usable leaves per plant. Leaf by leaf, rarely stalk cut. Under normal growing conditions average 1 500 to 2 100 kilograms/ hectare . Fire cured in barns suitable for this purpose. Tied in hands, generally put up in planter's bales . Variety No 11 : Forcheimer Havanna lie 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological Bred from the Forcheimer variety. Sturdy, cylindrical plant ; under normal growing conditions as many as 35 leaves, inserted into the stalk at right angles. Leaves sessile, ovate or elliptical, stems (midribs) and veins not very prominent ; medium firm texture. Semi-open inflorescence with flower forming a pale pink corolla. Deep and fertile loamy soils.1 .3 . Soil and climatic : 20 . 8 . 87 Official Journal of the European Communities No L 237/9 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6 . Grading and packing : On average 25 000 to 28 000 plants/hectare High, leaving 18 to 20 leaves . Leaf by leaf. Under normal growing conditions 2 000 to 2 500 kilograms/hectare average. Air curing in rudimentary sheds constructed from various materials . Tobacco graded by position on the stalk ; tied in hands and generally put up in planter's bales. Variety No lib : Nostrano del Brenta 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Indigenous variety, bred over a long period and well suited to local conditions. Conical habit ; under normal growing conditions 20 to 24 leaves, erect ('avanone') or semi-erect ('avanetta') ; dark green stalk ; inflores ­ cence stands well above the leaves ; leaves sessile, ovate ('avanone') or rotund ('avanetta'), dark green to blueish-green in colour, smooth ('avanone', 'avanetta liscia') or wrinkled ('avanetta riccia'). Prominent stems (midribs). Flowers form a pale pink corolla. Prefers calcareous soils, preferably on valley floors or at the foot of hills. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average from 28 000 to 30 000 plants/hectare . Low, leaving 10 to 12 leaves. Leaf by leaf or stalk cut. Under normal growing conditions 1 500 to 1 900 kilograms/hectare average. Air curing in barns suitable for this purpose, after initial treatment of green leaves in the case of Nostrano. Leaves tied in hands, put up in planter's bales . Variety No 11 c : Resistente 142 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological : Derived from North American 'Comstok Spanish . Fairly well developed plant has a conical habit ; under normal growing conditions 22 to 26 erect leaves ; green stalk ; semi-open inflorescence ; leaves sessile, ovate, smooth and green ; stems (midribs) and veins regular, fairly firm texture. Flower forms a pale pink corolla. In all other respects identical to No lib Nostrano del Brenta. Variety No lid : Goyano 1 . Special characteristics 1.1 . Genetic : 1 .2. Botanical and morphological : Bred over a very long period and thoroughly adapted to local condi ­ tions. Sturdy plant, of conical habit ; under normal growing conditions 28 to 30 horizontal leaves, top leaves erect ; light green stalk .; inflores ­ cence bears red flowers. Leaves sessile, elliptical, bullate at the edge and at the apex (*Goyano riccio'), light green in colour, stems (midribs) and veins not very prominent. In all other respects identical to variety No lib  Nostrano del Brenta. No L 237/ 10 Official Journal of the European Communities 20 . 8 . 87 Variety No 12 a : Beneventano 1 . Special characteristics 1.1 . Genetic : 1 .2 . Botanical and morphological : 1.3 . Soil and climatic : 2 . Conditions of production 2.1 . Plant population : 2.2 . Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Derived from Brasile Bahia variety, bred over a long period in Italy and well adapted to local conditions. Conical habit ; under normal growing conditions 20 to 25 leaves, erect, sessile, lanceolate, narrow at the base, apex slightly curved, pronounced auricles ; smooth and glossy, delicate green in colour ; stems (midribs) and veins not very prominent. Flowers form a pale pink corola. Prefers hilly land, exposed to the sun ; semi-light, deep and fairly fertile soil . On average 24 000 to 26 000 plants/hectare . 14 to 18 leaves left. Leaf by leaf. Under normal growing conditions 1 000 to 1 200 kilograms/hectare. Bulk fermentation of green leaves. Tied in hands, put up in planter's bales . Variety No 12 b : Brasile Selvaggio 1 . Special characteristics 1.1 . Genetic : 1 .2. Botanical and morphological : 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2 . Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Variety cultivated over a long period in Italy. Conical habit ; stout stalk, rahter short internodes ; compact inflores ­ cence . Leaf petiolate, ovate or oblong, generally horizontal, rich green in colour ; texture fleshy and bullate. Flower forms a yellow, urceolate corolla. Prefers deep, cool soils, clay to calcareous, rich in organic material. On average de 1 2 000 to 1 5 000 plants/hectare . Done. Leaf by leaf or stalk cut. Under normal growing conditions 1 200 to 1 800 kilograms/hectare . Bulk fermentation of green leaves. Tied in hands. Variety No 13 : Xanthi-Yaka 1 . Special characteristics 1.1 . Genetic : 1 .2 . Botanical and morphological : 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2 . Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Derived, by hybridization and/or breeding, from the Macedonian Xanthi variety of 'Nicotiana tabacum '. Slender plant of conical or cylindrical habit ; under normal growing conditions 25 to 30 leaves, erect, with slender stalk, light green in colour. Leaves sessile, ovate or elliptical, light green in colour ; midribs and veins fairly prominent ; light texture, rich in resin . Inflorescence varies in colour from white to pink. Prefers loose (even stony) soils, rich in skeletal material, shallow and not very fertile . On average 140 000 to 170 000 plants/hectare. Not done. Leaf by leaf. Under normal growing conditions 1 100 to 1 300 kilograms/hectare . Sun curing. Leaf strings put up in 'crociera' cases or in planter's bales. 20 . 8 . 87 Official Journal of the European Communities No L 237/11 Variety No 14 a : Perustitza 1 . Special characteristics * 1.1 . Genetic : Obtained, by hybridization and/or breeding, from Bulgarian Perus ­ titza. 1 .2. Botanical and morphological : Slender, cylindrical plant ; under normal growing conditions 27 to 50 leaves, light green stalk, tending to fasciation in certain varieties. Leaves sessile, ovate or elliptical, smooth, light green, midribs and veins not very prominent ; light texture. Inflorescence high and ramified with pale pink elliptical bright red flowers (Bega type). 1.3 . Soil and climatic : Prefers loose, shallow, tufaceous soils, low in organic nitrogen. 2. Conditions of production 2.1 . Plant population : Between 130 000 to 150 000 plants hectare ; harvested leaf by leaf. 2.2. Topping : Not done. 2.3 . Harvesting : Leaf by leaf. 2.4. Yield : 1 200 to 1 400 kilograms/hectare . 2.5. Curing : Sun curing. 2.6 . Grading and packing : Leaf strings, generally put in 'Crociera' cases of 30 to 40 kilograms or in planter's bales of 15 to 20 kilograms. Variety No 14 b : Samsun 1 . Special characteristics 1.1 . Genetic : Derived from Samsun tobacco from the Black Sea. 1.2. Botanical and morphological : Slender plant, virtually cyrlindrical ; 24 to 26 leaves ; light green stalk ; semi-petiolate leaves, roughly heat-shaped, smooth, green, with midribs and veins not very prominent ; light texture . Infores ­ cence partly concealed by leaves, with red flowers. 1.3 . Soil and climatic : Prefers fairly loose soils. In all other respects, identcal to variety No 14 a Perustitza. Variety No 15 : Erzegovina 1 . Special characteristics 1.1 . Genetic : Obtained, by hybridzation and/or breeding, from Erzegovina tobacco from the Stolak area. 1.2. Botanical and morphological : Thick-set plant, inverted cone-shaped (normal Erzegovina) or cylin ­ drical (resistant Erzegovina), with as many as 35 leaves ; green stalk ; inflorescence low and concealed (normal E.) or raised (resistant E.) with flowers forming a pale pink corolla ; leaves sessile, ovate or elliptical, smooth, green, translucent ; midribs and veins not very prominent, light texture. 1.3 . Soil and climatic : Prefers shallow soils, fairly loose ans reasonably fertile . 2. Conditions of production . 2.1 . Plant population : On average 100 000 to 120 000 plants/hectare . 2.2. Topping : Not done. 2.3 . Harvesting : Leaf by leaf. 2.4. Yield : Under normal growing conditions 1 300 to 1 700 kilograms/hectare . 2.5. Curing : Sun curing. 2.6 . Grading and packing : Leaf strings, generally put up in 'crociera' cases of 30 to 40 kilograms or in planter's bales of 15 to 20 kilograms. No L 237/ 12 Official Journal of the European Communities 20 . 8 . 87 Variety No 16 a Round Tip 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Round Tip tobacco is obtained by crossing Connecticut broadleaf with Sumatra ; Scafati is obtained by crossing Manilla, Sumatra and Round Tip. Slender plant, virtually cylindrical ; 28 to 32 leaves ; semi-erect ; light green stalk ; regular internodes ; inflorescence high and not very compact ; leaves sessile, ovate, bottom leaves broad, top leaves lance ­ olate, light green in colour ; midribs and veins not very prominent, inserted almost at right angles, symmetrical and widely-spaced ; light texture. Flower has a long tube, slight bulging, pale pink corolla, neck of even diameter, pointed lobes. Prefers deep, rather loose soil, fertile and well-watered.1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2 . Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : 32 000 to 35 000 plants/hectare . Shade grown only. Not done . Leaf by leaf, in several primings. Approximately 1000 kilograms/hectare . Shadow curing in walled structures with regulated openings. Tied in hands according to position on the stalk. Variety No 17 : Basmas (Three sub-varieties of Basmas are grown : Xanthi Basma, Macedonia Basma and Zichna) 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Descended from old local varieties after hybridization and breeding. Extensive root system ; slender stalk ; cylindrical, upright habit. Leaves sessile, without auricles . Fairly short internodes. Cylindrical habit. Leaf insertion : vertical to oblique-vertical . Inflo ­ rescence : small and spherical . Flowers have a short, pale yellow corolla . Plant height under normal growing conditions : 0,90 to 1,20 m with 25 to 28 usable leaves . (i) Xanthi Basma (typical cultivar BX2a). Leaves small, up to 20 cm in length (middle leaves), broad, elliptic-ovate, medium thick, sessile (broad base, rounded tip), sticky, fine texture. Fine midribs and very fine secondary veins, inserted almost at right angles . (ii) Macedonia Basma (typical cultivars BZ7 and BN34/4). Leaves small, up to 20 cm in length (middle leaves), of medium width, elliptic-ovate, medium thick, sessile (medium wide base, rounded tip), sticky, fine texture, fine midribs and very fine secondary veins inserted almost at right angles. (iii) Zichna (typical cultivar BP4b). Leaves small, up to 20 cm in length (middle leaves), narrow, elliptic-lanceolate, medium thick, sessile (narrow base, pointed tip), fine texture . Fine midribs and very fine secondary veins inserted at an almost acute angle . Grown on hills and gentle slopes where soil varies in texture and is of medium to low fertility. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : On average 200 000 to 230 000 plants/hectare. Not carried out. Leaf by leaf in four to six primings, 'dips and 'phyllizia' excluded. Under normal growing conditions 750 to 1 100 kilograms/hectare per area . 20 . 8 . 87 Official Journal of the European Communities No L 237/13 2.5. Curing : 2.6 . Grading and packing : Sun curing. Only translucent covers may be used, open at the sides. Planter's bales formed in the traditional way from two rows of pastals (leaves unfolded). Note that in the Astakos and Chrysoupolis areas the tobacco is packed in 'armathodema'. Variety No 18 : Katerini and similar varieties 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Descended from an old local variety originating in Samsun (Black Sea). S53 and S79 cultivars are grown. I. Katerini (S53 cultivars) : Leaves up to 25 cm in length (middle leaves), broad, cordate, medium thick, petiolate (short, bare petioles), with fine veins and fairly fine texture. , II . Similar varieties (S79 cultivars) : Leaves up to 30 cm long (middle leaves), fairly broad, medium thick, petiolate (short, slightly winged petioles) with fine veins and fairly fine texture. Habit : cylindrical to ellipsoidal . Leaves : vertical to oblique-vertical . Inflorescence : small and spherical . Flowers : small, pale pink under normal conditions. Plant height : 0,90 to 1,20 m, with 28 to 30 usable leaves. Leaves are 25 to 30 cm long (middle leaves), medium broad to broad, medium thick, petiolate (petioles bare, short S53, slightly winged S79), with fine veins and fairly fine texture. Grown on flat or gently sloping ground, on soils of varying texture and medium fertility. Tolerates moderate fertilization and irrigation. 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6. Grading and packing : On average 1 20 000 to 1 50 000 plants/hectare. Not carried out. In four to six primings, dips and 'phyllizia' excluded. 1 400 to 1 700 kilograms/hectare per area under normal growing conditions. Sun cured. Only translucent shelters may be used, open at the sides. I. S53. the strings are usually bulked in the 'Baski' manner and packed in planter's bales of to 25 to 35 kilograms in the traditional manner known as 'Kaloup'. II . S79 : bales of 15 to 30 kilograms, packed in the traditional manner, in two rows of strings. Variety No 19 a : Kaba-Koulak (classic) Variety No 19 b : Elassona There are four sub-varieties of Kaba-Koulak (classic) : Macedonia Kaba-Koulak, Karatzova Kaba-Koulak, Kontoula and Elassona. 1 . Special characteristics 1.1 . Genetic : Descended from old local varieties after hybridization and breeding, (i) Macedonia Kaba-Koulak (typical cultivar 14a) : extensive root system, medium slender stalk, cylindrical, upright. Leaves sessile with broad auricles. Short internodes. (ii) Karatzova Kaba-Koulak (typical cultivar K26) : extensive root system, slender stalk, cylindrical, upright. Leaves sessile with auricles. Medium short internodes. (iii) Kontoula (typical cultivar KZ10Z): extensive root system, slender stalk, cylindrical, upright. Leaves petiolate (short, winged petiole). Short internodes. (iv) Elassona : extensive root system, slender stalk, cylindrical, upright. Leaves sessile, medium short internodes. No L 237/ 14 Official Journal of the European' Communities 20. 8 . 87 1.2. Botanical and morphological (i) Macedonia Kaba-Koulak. Habit : short and dylindrical. Leaf insertion : vertical to oblique-vertical . Inflorescence : broad and confertiflora (covered by top leaves). Flowers have a broad, pale pink corolla. Height of plant under normal growing conditions : 50 to 70 cm with 24 to 26 usable leaves . Leaves up to 30 cm in length (middle leaves), narrow, elliptical to lanceolate, thin, sessile (narrow base, acute tip), with fine stems (midribs) and texture. Fine secondary veins, inserted at a rather acute angle. (ii) Karatzova Kaba-Koulak. Habit : cylindrical, upright. Leat inser ­ tion : oblique-vertical to oblique. Inflorescence : broad and sphe ­ rical, not covered by top leaves . Flowers have a short, broad, pale pink corolla. Height of plant under normal growing conditions : 1 to 1,30 m with 30 to 32 usable leaves. Leaves up to 25 cm in length (middle leaves), of medium width, elliptic-ovate, fairly thin, sessile, with fine stems (midribs) and texture. Secondary veins inserted almost at right angles. (iii) Kontoula : Habit : cylindrical, upright. Leaf insertion : oblique-vertical . Spherical inflorescence, not covered by top leaves. Flowers have a short, broad, pale pink corolla. Height of plant under normal growing conditions : 0,70 to 0,90 m with 32 to 35 usable leaves. Leaves up to 25 cm in length (middle leaves), narrow, elliptical, fairly thin, with short, winged petiole, fine stems (midribs) and fairly fine texture. Secondary veins inserted at a rather acute angle. (iv) Elassona (typical cultivar K26/2) : Habit : upright, cylindrical . Leaf insertion : oblique or oblique ­ vertical . Inflorescence : spherical, broad, not covered by top leaves . Flowers have a short, broad, pale-pink corolla. Height of plant under normal growing conditions 1 to 1,20 m with 28 to 30 usable leaves. Leaves up to 25 cm long (middle leaves), of medium width, elliptical-ovate, fairly thin, sessile, with fine stems (midribs) and texture. Secondary veins inserted almost at right angles . Grown on deep soils of medium to light texture and medium to good fertility. Prefers high atmospheric humidity during period of growth . Tolerates moderate irrigation and fertilization. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6 . Grading and packing : On average 100 000 to 120 000 plants/hectare. Not done. , Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions, 1 250 to 1 600 kilograms/hectare per area. Sun cured. Only translucent covers may be used, open at the sides. Planter's bales, formed in the traditional manner in two rows of 'armathodema'. Variety No 20 a : Kaba-Koulak non classic Variety No 20 b : Myrodata Smyrnis, Trapezous, Phil I 1 . Special characteristics 1.1 . Genetic : Descended from old local varieties after hybridization and breeding (Macedonia Kaba-Koulak) or from old varieties imported from Turkey (Smyrna, Trapezous) and, more recently from Lebanon. Phil I which came originally from Bulgaria. The group includes four sub ­ varieties : Macedonia Kaba-Koulak, Elassona, Myrodata Smyrnis, Trapezous and Phil I. 20 . 8 . 87 Official Journal of the European Communities No L 237/15 1.2. Botanical and morphological : Extensive root system, stalk medium slender (Macedonia Kaba ­ Koulak) or slender (all other varieties) ; cylindrical , upright habit. Leaves sessile . Internodes short (Macedonia Kaba-Koulak) or medium short (all other varieties). (i) Macedonia Kaba-Koulak (typical cultivar KP14a) : Habit : short and cylindrical . Leaf insertion vertical to oblique ­ vertical . Inflorescence : broad, confertiflora (covered by top leaves). Flowers have a broad, pale pink corolla. Height of plant under normal growing conditions : 60 to 80 cm with 24 to 26 usable leaves . Leaves up to 35 cm in length (middle leaves), narrow, elliptical to lanceolate, medium thin, sessile (base narrow, tip acute), with fine stems (midribs) and medium thin texture. Secondary veins inserted at a rather acute angle . (ii) Myrodata Smyrnis (typical cultivar AS3b) : Havit : cylindrical . Leaf insertion : vertical to oblique-vertical . Inflorescence : small and spherical . Flowers have a short, pale pink corolla. Height of plant under normal growing conditions : 0,90 to 1,20 m with 25 to 28 usable leaves. Leaves small , up to 20 cm in length (middle leaves), of medium width, elliptic-ovate, medium thin, sessile (base broad and winged, tip rounded), with auricles, fine stems (midribs) and fairly fine texture. Fine secon ­ dary veins, inserted almost at right angles . (iii) Trapezous (typical cultivar KT1 35/3) : Habit : cylindrical tending to ellipsoidal . Leaf insertion : vertical to oblique-vertical . Height of plant under normal growing conditions : 0,90 to 1 ,20 m with 26 to 28 usable leaves . Ramified inflorescence standing well above the top leaves, Pale pink flowers . Leaves are 35 cm in length (midde leaves), of medium width, ovate-elliptical, medium thin, sessile (fairly broad base, tip rounded), with medium fine stems (midribs) and texture . Secon ­ dary veins inserted into the stem (midrib) almost at right angles. (iv) Phil I : Habit : cylindrical . Leaf insertion vertical to oblique-vertical . Inflorescence : broad, spherical , not covered by top leaves. Pale pink flowers . Height of plant under normal growing conditions : 1 to 1,30 m with 23 to 25 usable leaves. Leaves up to 25 cm in length (middle leaves), of medium width, ovate, elliptical , sessile (base narrow, tip moderately acute), fairly pronounced stems (midribs), moderately fine texture . These varieties are grown on soils of medium and light texture and medium to high fertility. They prefer high atmospheric humidity during the period of growth and tolerate moderate fertilization and irrigation . On average 100 000 to 120 000 plants/hectare . Not done. Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 300 to 1 800 kilograms/hectare per area. Sun cured. Only translucent covers may be used, open at the sides . Planter's bales put up in the traditional manner in 'armathodema' or bales of 35 to 50 kilograms put up in the 'kaloup' manner. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : Variety No 21 : Mydrodata Agrinion 1 . Special characteristics 1.1 . Genetic : Descended from old local variety after hybridization and breeding ; only one cultivar grown (MAI3b). No L 237/ 16 Official Journal of the European Communities 20 . 8 . 87 1.2. Botanical and morphological Extensive root system, slender stalk ; cylindrical, upright habit. Leaves petiolate (long, bare petiole). Medium long internodes. Habit : cylindrical, tending to elliptical . Leaf insertion : vertical to oblique-vertical . Inflorescence : fairly broad, partially covered by top leaves). Flowers : deep pink colour. Height of plant under normal growing conditions : 0,81 to 1,10 m with 20 to 22 usable leaves. Leaves up to 30 cm in length (middle leaves), fairly broad, cordate, medium thin, petiolate (long, bare petiole), stems (midribs) medium fine, moderately fine texture. Secondary veins inserted almost at right angles . Grown on fairly deep soils of light to medium texture and medium to high fertility . Prefers high atmospheric humidity during the period of growth and tolerates moderate fertilization and irrigation. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 1 30 000 to 1 50 000 plants/hectare. Not done. Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 200 to 1 600 kilograms/hectare per area. Sun cured. Only translucent covers may be used, open at the sides . Put up in planter's bales in the traditional manner in two rows of 'armathodema'. Variety No 22 : Zichnomyrodata 1 . Special characteristics 1.1 . Genetic : 1.2 . Botanical and morphological Descended from old local variety after hybridization and breeding. Mainly one cultivar is grown (KK6/5). Extensive root system, slender stalk ; cylindrical, upright habit. Leaves sessile . Medium short internodes. Habit : cylindrical . Leaf intersection : vertical to oblique-vertical . Inflorescence : broad, spherical, not covered by top leaves. Flowers with short corolla of pale pink colour. Height of plant under normal growing conditions : 0,90 to 1,10 m with 26 to 28 usable leaves. Leaves up to 25 cm in length (middle leaves), elliptic-ovate, of medium width, sessile, with fine stems (midribs), medium thin, fine texture. Secondary veins inserted almost at right angles. Grown in rather deep soils of light to medium texture and medium to high fertility. Prefers high atmospheric humidity during the period of growth and tolerates moderate fertilization and irrigation. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4 . Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 130 000 to 150 000 plants/hectare . Not done. Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 350 to 1 700 kilograms/hectare per area. Sun cured. Only translucent covers may be used, open at the sides. Planter's bales of 15 to 30 kilograms put up in the traditional manner in two rows of 'armathodema'. 20 . 8 . 87 Official Journal of the European Communities No L 237/17 Variety No 23 : Tsebelia Generally speaking, only one cultivar grown (TA21 ). 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological 1.2. Botanical and morphological Obtained from an old local variety after hybridization and breeding Extensive root system, fairly slender stalk ; cylindrical, upright habit. Leaves sessile, fairly short internodes. Habit : short and cylindrical . Leaves vertical to oblique-vertical . Inflorescence : broad, slightly covered by top leaves . Flowers have broad corolla of pale pink colour. Plant height 0,60 to 0,80 m with 22 to 24 usable leaves . Leaves up to 45 cm in length (middle leaves), narrow lanceolate, moderately thick, sessile (narrow base and acute tip), with prominent stems (midribs) and fairly good texture. Secon ­ dary veins at an acute angle . Grown on flat or gently sloping soils of medium to heavy texture and medium to high fertility, with an adequate water supply. 1.3 . Soil and climatic 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6. Grading and packing : On average 100 000 to 120 000 plants/hectare Not done Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 100 to 1 400 kilograms/hectare per area. Sun cured. Only translucent covers may be used, open at the sides. Planter's bales with two rows of 'armathodema.' Variety No 24 : Mavra Three sub-varieties of Mavra are grown : Mavra Thessalias, Ipatis and Argos. 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological : Descended from old local varieties after hybridization and breeding. Extensive root system, stalk medium thin (Mavra Thessalias) or thick (others) ; cylindrical, upright habit. Leaves sessile. Medium short internodes. (i) Mavra Thessalias (typical cultivar MTh26) : Habit : cylindrical, upright. Leaves vertical to oblique-vertical . Inflorescence : broad and spherical, not covered by top leaves). Flowers have short, broad corolla of pale pink colour. Plant height 1 to 1,30 m with 28 to 30 usable leaves . Leaves up to 30 cm in length (middle leaves), of medium width, elliptic-ovate, of medium thickness, sessile (wide base and nearly round tip), moderately fine texture. Stems (midribs) medium thin, secondary veins inserted almost at right angles with the midrib. (ii) Mavra Ipatis (typical cultivar MI) : Habit : short and cylindrical . Leaf insertion : vertical to oblique ­ vertical . Inflorescence : broad, partially covered by top leaves. Flowers have a wide corolla of deep pink colour. Plant height : 50 to 70 cm with 20 to 22 usable leaves. Leaves up to 35 cm in length (middle leaves), broad, elliptic-ovate, thick, sessile (base narrow, tip rounded), with moderately fine texture. Stems (midribs) of medium thickness, secondary veins, inserted almost at right angles . No L 237/ 18 Official Journal of the European Communities 20 . 8 . 87 (iii) Mavra Argos (typical cultivar A32/4) : - Habit : cylindrical upright. Leaves vertical to oblique-vertical . Inflorescence : broad, partially covered by top leaves. Flowers have a broad pink corolla . Plant height : 0,80 to 1 m : 22 to 24 leaves harvested. Leaves up to 40 cm in length (middle leaves), rather narrow, thick, sessile (moderately narrow base, rather rounded tip). Stems (midribs) of medium thickness, secondary veins inserted at an acute angle. Grown on soils of varying texture and fertility with an adequate water supply. 1 .3 . Soil and climatic : On average 80 000 to 100 000 plants/hectare. 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : Not done. Leaf by leaf, in four to five primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 100 to 1 500 kilograms/hectare per area. Sun cured. Only translucent covers with open sides may be used. Planter's bales of 30 to 50 with two rows of 'armathodema'. 1 . Special characteristics 1.1 . Genetic : 1 .2. Botanical and morphological : variety No 25 : Burley GR Cultivar B 21 introduced from USA. Hybrids produced in Greece. Mainly B 21 and its hybrids are grown . Extensive root system. Stalk thick, greenish-yellow colour. Leaves sessile, broad, with long internodes. Habit : conical . Leaf insertion : vertical . Inflorescence : sub-corymb, pink flowers with white veins . Height of plant under normal growing conditions : up to 2 m with 20 to 25 usable leaves . Leaves broad, elliptic-lanceolate, thin, sessile (base fairly narrow and slightly winged) with prominent stems (midribs). Secondary veins inserted at an acute angle. Leaf is greenish-yellow to cream-coloured when ripe. Grown on flat, very fertile soils of medium texture, rich in organic matter and with an adequate water supply. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2 . Topping : 2.3 . Harvesting : 2.4 . Yield : 2.5 . Curing : 2.6 . Grading and packing : 28 000 to 35 000 plants/hectare. Not done . Leaf by leaf, in four to six primings, dips and 'phyllizia' excluded. Under normal growing conditions 2 800 to 3 100 kilograms/hectare per area. Air cured in barns with regulated openings. Planter's bales of 40 kilograms put up in two rows of 'armathodema', strings removed (loose leaf). Variety No 26 : Virgin GR Mainly two cultivars (C319 and C254) are grown : 1 . Special characteristics 1 . 1 . Genetic : Flue-cured cultivars introduced from the USA. 20. 8 . 87 Official Journal of the European Communities No L 237/19 Extensive root system, colour green. Leaves sessile, broad. Long internodes. Habit : cylindrical . Leaves : vertical . Inflorescence : sub-corymb ; flowers have long, broad, pink corolla. Height of plant under normal growing conditions : up to 2 m with 20 to 22 usable leaves . Leaves exceed 40 cm in length (middle leaves), broad, with lanceolate tip and rather narrow base, prominent stems (midribs) and fairly fine texture. Grown on flat soils of medium to light texture and medium fertility. 1 .2. Botanical and morphological : 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 28 000 to 35 000 plants/hectare. Not done. Leaf by leaf, in four to six primings, dips and 'phyllizia' excluded. Under normal growing conditions 1 600 to 2 300 kilograms/hectare per area. Flue cured in traditional barns or bulk cured. Planter's bales, with two rows of 'armathodema', strings removed (loose leaf). Variety No 27 : Santafe 1 . Special characteristics 1.1 . Genetic : 1 .2. Botanical and morphological : 1.3 . Soil and climatic : Obtained by crossing H 254-D (Ky 56 x Valencia) with Bel 61-10. A Virginia-type tobacco. Habit : conical-ovoid becoming cylindrical when topped. Leaf inser ­ tion : oblique to oblique-horizontal. Leaves ovate . Surface of leafweb is puckered : puckering increases with maturity. Leaf edges smooth but tend to curl slightly when ripe. Strong venation . Leaves medi ­ um-sized to large, laurel-shaped. Lamina is rich green in colour. Plant height : about 1,80 m. Medium-sized internodes. Inflorescence : upright, dense or compact and not very prominent. Flower colour : bright pink with violet tints. Grows on any type of soil but preferably rich and fertile . 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 20 000 plants/hectare. 20 to 22 leaves remaining. Stalk cut. Under normal growing conditions 1 900 to 2 350 kilograms/hectare per area. Air cured in barns suitable for this purpose. Graded tobacco put up in homogeneous planter's bales . No L 237/20 Official Journal of the European Communities 20 . 8 . 87 Variety No 28 : Fermented Burley 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological There are a number of aboriginal strains adapted to typical cultiva ­ tion areas, the most representative being Burley MB (J) obtained by crossing Ky 35 with Jarandillano which is bred in the area around Jaraiz de la Vera (Caceres). Habit upright and ovoid ; bottom and middle leaves inserted at a wide angle, top leaves inserted at an acute angle . Leaf ovate, apex tending to curl, with semi-amplexicaul decurrencies. Leafweb has a dry, plane surface and scalloped edges. Prominent veins very unevenly spaced. Leaves large ; light green leafweb. Plant height under normal growing conditions : about 1,80 m. Very short inter ­ nodes. Inflorescence raised, upright. Flower has large, winged lamina, of uniform pale pink colour. Well adapted to light soils but grows normally on practically all types of soil . Requires warm summers. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : On average 22 000 to 23 000 plants/hectare . 20 to 24 leaves left. Stalk cut. Under normal growing conditions 1 700 to 1 900 kilograms/hectare per area. Air cured. Tobacco graded and put up in homogeneous planter's bales. Variety No 29 : Havana ESP 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Imported into Spain from Wisconsin (USA) in 1932 and obtained by crossing Habana 38 with Page's Comstock : bred by continuous adaptation to the cultivation area. Havaniensis type. Habit : conical . Leaf insertion : generally acute. Leaves broad and cordate or ovate ; width of base increases from top to bottom leaves. Leafweb has smooth surface and edge not scalloped. Prominent stems (midribs) and veins . Large leaves. Leafweb is green to rich green in colour. Plant height under normal growing conditions : about 1,60 m with short internodes. Inflorescence : raised, upright and compact. Flower has winged lamina, light pink in colour. Suited to the deep, fertiel soils and weather conditions found in the north of the Peninsula. 1 .3 . Soil and climatic : 2 . Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : On average 24 000 to 25 000 plants/hectare. 18 to 20 leaves left. Stalk cut. Under normal growing conditions 1 700 to 1 900 kilograms/hectare per area. Air cured. Tobacco is graded and put up in homogeneous planter's bales . No L 237/2120 . 8 . 87 Official Journal of the European Communities Variety No 30 : Round Scafati 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Derived from the Italian Scafati variety crossed with Florida 513 . An aboriginal strain is also grown ; this has been bred over a number of years, is well suited to the climate of northern Spain and its leaves are suitable for wrapping cigars. Habit : cylindrical . Leaf insertion : generally acute . Leaves sessile, rotund to rotund-elliptical . Leafweb has a slightly puckered surface and slightly scalloped edges. Veins not very prominent, inserted into the stems (midribs) almost at right angles. Leaves medium-sized, rotund. Leafweb is light green in colour. Plant height under normal growing conditions : 2,50 to 2,80 m with very long internodes. Inflo ­ rescence : upright, raised, ramified and not very compact. Flower : winged, pale pink in colour. Prefers deep, fertile soils, cool and well-drained. Leaf tissue is thinner where the relative atmospheric humidity is high with frequent, dense cloud cover and where the temperature is mild during the growing season 1.3 . Soil and climatic 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing : On average 20 000 to 24 000 plants/hectare . Not done. Leaf by leaf according to ripeness . Under normal growing conditions 1 350 to 1 £00 kilograms/hectare per area. , Air cured in barns where leaves are suspended in strings and hot air is supplied at frequent intervals . Uniform planter's bales containing hands tied with non-tobacco material . Variety No 31 : Virginia ESP 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Strains originating in the USA are grown, the commonest being Speight G-28 . Some strains of Italian origin are also grown. Habit : cylindrical . Leaves inserted into the stalk at an acute to obli ­ que-wide angle. Leaves lanceolate and decurrent. Prominent stems (midribs). Leaves medium-sized to large. Leafweb rich green in colour. Height of plant under normal growing conditions : 1,20 to 1,40 m with short internodes. Interflorescence : raised, extensive and upright. Flower : winged, pale pink to pink in colour. This variety is particularly well-suited to light, sandy soils but may also be grown on medium soils. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 1 6 000 to 20 000 plants/hectare . 18 to 20 leaves left. Leaf by leaf. Under normal growing conditions 1 700 to 2 000 kilograms/hectare per area. Bulk curing in specially-constructed barns . Homogeneous planter's bales ; leaves loose and arranged according to their position on the stalk. No L 237/22 Official Journal of the European Communities 20 . 8 . 87 Variety No 32 : Burley ESP 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Strains originating in the USA are grown, the most characteristics being Kentucky 14 (KY-14). Habit : upright and cylindrical . Leaf insertion : acute to bolique. Leaves lanceolate to ellipsoidal, according to maturity, with 'hooded' apex. Decurrent wings. Leafweb has a puckered surface and slightly scalloped edges. Large leaves with fine veins . Leafweb rich green in colour. Height of plant under normal growing conditions : about 1,80 m with short internodes. Inflorescence : raised, upright and semi-spherical. Flower has acute wings and shallow indentations ; pink in colour. Prefers deep, fertile soils, with good drainage, but is adaptable to light, sandy soils. 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : On average 1 8 000 to 20 000 plants/hectare. 20 to 22 leaves left. Stalk cut. Under normal growing conditions 1 800 to 2 100 kilograms/hectare per area. Air cured in barns with regulated air vents . Homogeneous planter's bales ; leaves loose and arranged according to their position on the stalk. Variety No 33 : Virginia PORT 1 . Special characteristics 1.1 . Genetic : 1 .2. Botanical and morphological : American varieties (Coker 347, McNair 944) and Italian hybrids (F 0 103 and C 60 B H 11 ). Leaf insertion : bottom leaves oblique-horizontal, top leaves oblique. Tip of the blade slightly drooping. Leaf narrow to medium-wide at the base, with decurrencies between 2,5 and 3 cm in length. Leaf surface : slightly puckered and rather swollen with fairly strong ribbing ; curved stems (midribs) with secondary veins inserted at an acute angle. Leaf ovate to ovate ­ lanceolate. Slight to medium undulation of the leaf edge. Leafweb dark green in colour before ripening commences. Leaves are large. Diametrical ratio : lower leaves 1,8 ; middle leaves 1,95 ; top leaves 2, 1 . Plant height under normal growing conditions : 1,8 to 2,20 m average with 20 to 22 leaves for harvesting after topping. Length of internode : 7,8 cm average. Flowering normally commences on 65th day and upper leaves normally ripen at a rate of two or three per week. Light to sandy-alluvial soil, warming easily, low in organic matter (0,5 to 1 %), permeable, deep, pH 5,5 to 6, with an adequate water supply. 1 .3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6 . Grading and packing : 20 000 plants/hectare average. Carried out at budding, with last leaf measuring about 20 to 25 cm and with sucker control . Leaf by leaf (two to three per week under normal conditions). Under normal growing conditions 1 800 to 2 200 kilograms/hectare per area. Flue curing (bulk curing). Straight laid in planter's bales ('serapilheiras') weighing approx ; 45 kilograms each. 20 . 8 . 87 Official Journal of the European Communities No L 237/23 Variety No 34 : Burley PORT 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological : American varieties (Burley 21 ) and Italian hybrids (C 103). Leaves inserted at a very acute angle, sessile, very erect with straight tip slightly drooping. Base of leaf : decurrencies, narrow to medium width, strongly puck ­ ered, acuminate. Surface of leaf : smooth, rather strongly ribbed with veins inserted into the stem (midrib) almost at right angles ; lamina broad and ovate . Leaf colour : light green to yellowish-green, tending to creamy ­ yellow when ripe ; leaf edge slightly undulating. Leaf size : large . Diametrical ratio : bottom leaves 1,95 ; middle leaves 2,25 : top leaves 2,30. Height of plant under normal growing conditions : very tall (1,80 to 2,20 m average) with about 23 to 26 leaves for harvesting (after topping), 28 to 33 leaves before topping. Stalk : sturdy, pale green ; average length of internode 8 to 9 cm. Flowering begins on 64th or 65th day with normal ripening (2 to 3 leaves per week). Requires alluvial, sandy-clay or sandy-alluvial soils, permeable and with an adequate water supply, well drained, containing 2 to 4 % organic matter, pH approximately 5,5 to 6, fairly deep and fertile ; atmospheric humidity 65 to 75 % . 30 000 plants/hectare average. Rather late, after the first flowers have opened, about 23 leaves for harvesting. Leaf by leaf or mixed (stalk-cutting after six to eight bottom leaves have been harvested). Tends to shed bottom leaves easily. Under normal growing conditions 2 200 to 2 600 kilograms/hectare per area. Air cured in plastic barns with regulated vents or in rudimentary sheds . Straight laid in planter's bales ('serapilheiras') weighing approx ; 35 kilograms each. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5 . Curing : 2.6. Grading and packing :